     Case 1:20-cv-01141-DAD-SAB Document 22 Filed 12/08/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL A. YOCOM,                                  No. 1:20-cv-01141-DAD-SAB (HC)
12                      Petitioner,
13           v.                                         ORDER DENYING PETITIONER’S MOTION
                                                        FOR RECONSIDERATION
14   ATTORNEY GENERAL,
                                                        (Doc. No. 18)
15                      Respondent.
16

17           Petitioner Michael A. Yocom is a state prisoner proceeding pro se and in forma pauperis

18   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On November 20, 2020, the undersigned adopted the findings and recommendations

21   issued by the assigned magistrate judge (Doc. No. 8), dismissing petitioner’s petition for federal

22   habeas relief because petitioner’s direct appeal of his state court judgment of conviction is still

23   pending before the state appellate court. (Doc. No. 14.) Judgment was entered on November 20,

24   2020. (Doc. No. 15.) On December 4, 2020, petitioner appealed the court’s order to the Ninth

25   Circuit Court of Appeals (Doc. No. 19) and filed the pending motion for reconsideration of the

26   court’s order dismissing his petition. (Doc. No. 18).

27   /////

28   /////
                                                       1
     Case 1:20-cv-01141-DAD-SAB Document 22 Filed 12/08/20 Page 2 of 3


 1          Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the

 2   district court. Rule 60(b) permits a district court to relieve a party from a final order or judgment

 3   on grounds of: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

 4   evidence . . .; (3) fraud . . . of an adverse party; (4) the judgment is void; (5) the judgment has

 5   been satisfied . . . or (6) any other reason justifying relief from the operation of the judgment.”

 6   Fed. R. Civ. P. 60(b). A motion under Rule 60(b) must be made within a reasonable time, in any

 7   event “not more than one year after the judgment, order, or proceeding was entered or taken.” Id.

 8          Reconsideration of a prior order is an extraordinary remedy “to be used sparingly in the

 9   interests of finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of

10   Bishop, 229 F. 3d 877, 890 (9th Cir. 2000) (citation omitted); see also Harvest v. Castro, 531

11   F.3d 737, 749 (9th Cir. 2008) (addressing reconsideration under Rule 60(b)). In seeking

12   reconsideration under Rule 60, the moving party “must demonstrate both injury and

13   circumstances beyond his control.” Harvest, 531 F.3d at 749 (internal quotation marks and

14   citation omitted).

15          “A motion for reconsideration should not be granted, absent highly unusual

16   circumstances, unless the district court is presented with newly discovered evidence, committed

17   clear error, or if there is an intervening change in the controlling law,” and it “may not be used to

18   raise arguments or present evidence for the first time when they could reasonably have been

19   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

20   F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations omitted) (emphasis in
21   original). Further, Local Rule 230(j) requires, in relevant part, that a movant show “what new or

22   different facts or circumstances are claimed to exist which did not exist or were not shown”

23   previously, “what other grounds exist for the motion,” and “why the facts or circumstances were

24   not shown” at the time the substance of the order which is objected to was considered.

25          Here, petitioner’s motion does not identify any basis under Rule 60(b) upon which this

26   court should reconsider its finding that petitioner’s direct appeal of his state court judgment of
27   conviction is still pending before the state appellate court, requiring that his petition for federal

28   habeas relief be dismissed. Instead, petitioner merely restates the same arguments that he had
                                                        2
     Case 1:20-cv-01141-DAD-SAB Document 22 Filed 12/08/20 Page 3 of 3


 1   asserted in his objections to the magistrate judge’s findings and recommendations. (Doc. No. 18

 2   at 1–3.) Petitioner simply has provided no basis under Rule 60(b) to support reconsideration of

 3   the court’s order dismissing his petition.

 4          Accordingly,

 5          1.      Petitioner’s motion for reconsideration (Doc. No. 18) is denied;

 6          2.      This case shall remain closed; and

 7          3.      No further filings will be entertained in this closed case.

 8   IT IS SO ORDERED.
 9
        Dated:     December 7, 2020
10                                                         UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
